DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.
Response to Amendment
This action is in response to amendments and remarks filed on 09/09/2022. Claims 1-2, 5-9, 12-16, and 19-26 are considered in this office action. Claims 1-2, 7-9, 14-16, and 20 have been amended. Claims 21-26 have been added. Claims 3-4, 10-11, and 17-18 have been cancelled. Claims 1-2, 5-9, 12-16, and 19-26 are pending examination. The 35 U.S.C. 101 rejections of claims 1-20 have been withdrawn in light of the instant amendments.
Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Cited reference Xiang teaches identifying path points, each with a curvature exceeding a preset size, but never teaches identifying segments, each with a curvature exceeding a preset size
Cited reference Sheckells discloses the trajectory segments and the trajectory planning at two completely different embodiments, and cannot be combined to arrive at the claimed limitation, thus the Office Action resorts to impermissible hindsight in alleging that Sheckells teaches smoothing each of the plurality of segments
There is no disclosure that the single step process taught by cited reference Berkemeier includes a QP spline smoothing operation and a spiral smoothing operation, and that the two smoothing operations are completed in one planning cycle as the term defined in Applicant’s application
Applicant's arguments A.-C. have been fully considered but they are not persuasive.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s argument A. that cited reference Xiang teaches identifying path points, each with a curvature exceeding a preset size, but never teaches identifying segments, each with a curvature exceeding a preset size, Examiner notes that cited reference Xiang alone was not relied upon to teach this claim limitation, and instead the combination of cited references Xiang and Sheckells were used to teach this limitation. Cited reference Xiang teaches a vehicle connects original path points (raw reference line) using a cubic B-spline curve to obtain a cubic B-spline curve equation (first smoothed reference line) and calculates a curvature of the original path points (Xiang, Par. [0074] lines 1-7). A preset threshold is used to filter the original path points, where the path point with a curvature less than the preset threshold is selected as the first path point and the original path point with a curvature greater than or equal to the preset threshold is selected as the second waypoint (segment whose curvature exceeds the predetermined size) (Xiang, Par. [0078] lines 1-2 and Par. [0098] lines 3-5). The first waypoint is fitted to a target curve to obtain a target path point, and a first preset line is used to connect the target path point to the second path point to obtain an automatic driving path (second smoothed reference line), where the first preset line may be a spiral line (i.e. smooth the segments with curvature greater than a threshold using a spiral line to generate second smoothed reference line) (Xiang, Par. [0098] line 5 to Par. [0099] line 2 and Par. [0101] lines 1-2). Cited reference Sheckells teaches a reference trajectory can be divided into discrete segments based on curvatures values (Sheckells, Par. [0024] lines 1-3), and a transition point component can parse portions of a reference trajectory to determine curvature values and signs of the curvature values and can divide the reference trajectory into discrete segments based at least in part on the curvature values (i.e. identify segments whose curvature exceeds a predetermined size) (Sheckells, Par. [0043] lines 4-9). Upper and lower bounds can be defined where the reference trajectory includes a single geometry segment and has a constant sign over the interval considered, where a segment can be bounded by two transition points, and has a linear curvature and a constant sign (Sheckells, Par. [0061] lines 1-4 and Par. [0065] lines 11-13). It would have been obvious to one of ordinary skill in the art to combine the teachings of Xiang and Sheckells to have the path points filtered according to if their curvature exceeds a predetermined size taught by Xiang correspond to the discrete segments of a reference trajectory which are divided based on their curvature values as taught by Sheckells in order to optimize and refine the trajectory (Sheckells, Par. [0072] lines 3-4 and 8).
	Additionally, as defined in the Encyclopedia Britannica, curvature of a curve is the reciprocal of the radius of a circle that most closely conforms to the curve at a given point. In other words, when identifying the curvature of a curve or, e.g., a segment of a line, the curvature is calculated at a specific point that corresponds to the specific segment. Thus, cited reference Xiang’s teachings regarding determining the curvature of a path point is equivalent to determining the curvature of a path segment corresponding to the path point. Therefore, Examiner maintains that the cited references teaches the claimed limitaitons.
Regarding Applicant’s argument B. that cited reference Sheckells discloses the trajectory segments and the trajectory planning at two completely different embodiments, and cannot be combined to arrive at the claimed limitation, thus the Office Action resorts to impermissible hindsight in alleging that Sheckells teaches smoothing each of the plurality of segments, Examiner respectfully disagrees. Cited reference Sheckells teaches a planning component 324 that determines a path for the vehicle 302 to follow through the environment includes a decision planner component 330 and a trajectory smoother component 332 (Sheckells, Par. [0037] lines 1-6), where the decision planner component includes a transition point component 338 (Sheckells, Par. [0041] lines 1-3). The transition point component 338 can parse portions of a reference trajectory to determine curvature values and signs of the curvature values and can divide the reference trajectory into discrete segments based at least in part on the curvature values (i.e. identify segments whose curvature exceeds a predetermined size) (Sheckells, Par. [0043] lines 4-9), where a trajectory can be represented as piecewise geometry segments having a curvature that is linear in s and each segment can be a clothoid curve (Sheckells, Par. [0049] lines 1-4). The trajectory smoother component 332 can receive an instruction from the decision planner component 330 (which includes the transition point component 338 that divided the reference trajectory into segments based on curvature) and optimize the instruction (Sheckells, Par. [0071] lines 1-4). When the instruction (from the decision planner component 330) is a trajectory (represented as piecewise geometry segments), the trajectory smoother component 332 leverages model(s) and/or algorithm(s), constraint(s), and/or cost(s) to optimize the trajectory (Sheckells, Par. [0072] lines 1-4). In other words, cited reference Sheckells teaches a vehicle planning component 324 that includes a decision planner component 330 with a transition point component 338, which divides a reference trajectory into discrete segments based at least in part on the curvature values (i.e. identify segments whose curvature exceeds a predetermined size), and a trajectory smoother component 332, which receives from the decision planner component 330 the trajectory represented by the segments identified by the transition point component 338 and leverages model(s) and/or algorithm(s) to optimize the trajectory, in a single embodiment. Therefore, Examiner maintains that the teachings of cited reference Sheckells are taught as a single embodiment.
Regarding Applicant’s argument C. that there is no disclosure that the single step process taught by cited reference Berkemeier includes a QP spline smoothing operation and a spiral smoothing operation, and that the two smoothing operations are completed in one planning cycle as the term defined in Applicant’s application, Applicant’s arguments are not commensurate with the language of the claims. Applicant states on pg. 12 of Applicant’s response that the concept of “planning cycle” is specifically defined in Par. [0034] of the instant specification as a fixed time interval (e.g., 100ms) during which one or more control commands are issued by the vehicle based on planning and control data. Examiner notes that Par. [0034] of the instant specification makes no mention of planning cycles, and Examiner assumes Applicant meant to refer to Par. [0037] which does describe planning cycles. Even so, Par. [0037] merely states “the planning phase is performed in a number of planning cycles, also referred to as command cycles, such as, for example, in every time interval of 100 milliseconds (ms). For each of the planning cycles or command cycles, one or more control commands will be issued based on the planning and control data”. This does not specifically define the term “planning cycle” as “a fixed time interval”, and merely describes a “time interval of 100 milliseconds” as an example of a “planning cycle”. Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975). The combination of cited reference Xiang and Sheckells teaches a QP spline smoothing operation (Sheckells, Par. [0072] lines 1-8) and a spiral smoothing operation (Xiang, Par. [0098] line 5 to Par. [0099] line 2 and Par. [0101] lines 1-2). Cited reference Berkemeier teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and performing the smoothing separately in the two-step process) (Berkemeier, Par. [0010] lines 1-6). It would have been obvious to one of ordinary skill in the art to combine the teachings of the combination of Xiang and Sheckells with the teachings of Berkemeier to have the QP spline smoothing operation and the spiral smoothing operation taught by the combination of Xiang and Sheckells be performed in the same planning step as taught by Berkemeier in order to provide optimal transitions between path segments that minimize off-path normal error and lateral acceleration, and achieve smoother transitions between path segments (Berkemeier, Par. [0003] lines 6-10). Therefore, Examiner maintains that the cited references teaches the claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9, 12-16, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (CN110516880A) in view of Sheckells et al. (US 2019/0361450 A1) and further in view of Berkemeier (US 2016/0313735 A1).
Regarding claim 1, Xiang teaches “A computer-implemented method for operating an autonomous driving vehicle (ADV) (Par. [0002] lines 1-2 teaches a path processing method and system for a vehicle), the method comprising: in response to receiving a raw reference line representing a route from a first location to a second location associated with the ADV (Par. [0068] line 1 to Par. [0069] line 3 teaches the path planning module determines a number of original path points from the original path according to the current position and destination position using planning algorithms; and Par. [0071] lines 1-3 teaches the original path planned as an overall path by the path planning module is composed on multiple path points), smoothing the raw reference line to generate a first smoothed reference line (Par. [0074] lines 1-7 teaches the vehicle connects the original path points (raw reference line) using a cubic B-spline curve to obtain the cubic B-spline curve equation (first smoothed reference line) and calculates the curvature of the original path points); smoothing each of the plurality of segments identified on the first smoothed reference line and whose curvature exceeds the predetermined size using a spiral smoothing operation, generating a second smoothed reference line (Par. [0078] lines 1-2 and Par. [0098] lines 3-5 teaches a preset threshold is used to filter the original path points, where the path point with a curvature less than the preset threshold is selected as the first path point and the original path point with a curvature greater than or equal to the preset threshold is selected as the second waypoint (segment whose curvature exceeds the predetermined size); and Par. [0098] line 5 to Par. [0099] line 2 and Par. [0101] lines 1-2 teaches the first waypoint is fitted to a target curve to obtain a target path point, and a first preset line is used to connect the target path point to the second path point to obtain an automatic driving path (second smoothed reference line), where the first preset line may be a spiral line (i.e. smooth the segments with curvature greater than a threshold using a spiral line to generate second smoothed reference line)); planning a trajectory based on the second smoothed reference line (Par. [0103] line 1 to Par. [0105] line 2 teaches after the vehicle uses the first preset line to connect the target path point and the second path point to obtain the automatic driving path, the vehicle builds a virtual road scene with a vehicle icon and the automatic driving path to obtain a virtual automatic driving scene (plans a trajectory))”, however Xiang does not explicitly teach smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing operation”; “identifying a plurality of segments on the first smoothed reference line, wherein each of the plurality of segments includes a curvature that exceeds a predetermined size”; the smoothing of each of the segments whose curvature exceeds the predetermined size “including optimizing the plurality of segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied”; “wherein the QP spline smoothing operation and the spiral smoothing operation are performed during a same planning cycle”, and “controlling the ADV using the second smoothed reference line”.
	From the same field of endeavor, Sheckells teaches smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing operation (Par. [0072] lines 1-8 teaches a trajectory smoother component leverages model(s) and/or algorithm(s) including sequential quadratic programming to refine the trajectory)”; “identifying a plurality of segments on the first smoothed reference line, wherein each of the plurality of segments includes a curvature that exceeds a predetermined size (Par. [0024] lines 1-3 teaches the reference trajectory can be divided into discrete segments based on curvatures values; Par. [0043] lines 4-9 teaches a transition point component can parse portions of a reference trajectory to determine curvature values and signs of the curvature values and can divide the reference trajectory into discrete segments based at least in part on the curvature values (i.e. identify segments whose curvature exceeds a predetermined size); Par. [0061] lines 1-4 and Par. [0065] lines 11-13 teaches upper and lower bounds can be defined where the reference trajectory includes a single geometry segment and has a constant sign over the interval considered, where a segment can be bounded by two transition points, and has a linear curvature and a constant sign)”; the smoothing of each of the segments whose curvature exceeds the predetermined size using the spiral smoothing method “including optimizing the plurality of segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied (Par. [0072] lines 1-4 and 9-13 teaches the trajectory smoother component leverages model(s) and/or algorithms(s), constraint(s), and/or cost(s) to optimize the trajectory, where the constraints can include geometry and/or physical properties of the vehicle and/or environment and the costs can include minimizing lateral acceleration (i.e. optimizing the trajectory segments in view of the constraint (lateral acceleration) using an objective function (model(s) and/or algorithm(s)) that outputs a minimum value when satisfying the constraint (minimizes the lateral acceleration))”; and “controlling the ADV using the second smoothed reference line (Par. [0075] lines 1-6 and 10-13 teaches the trajectory tracker component 334 receives an output trajectory (second smoothed reference line) from the trajectory smoother component 332 and computes commands for actuating steering and acceleration of the autonomous vehicle to enable to autonomous vehicle to follow the output trajectory, and also includes a separate vehicle controller configured to control steering, propulsion, braking, and other systems of the vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Xiang to incorporate the teachings of Sheckells to smooth the reference line taught by Xiang using a Quadratic programming (QP) method as taught by Sheckells, include in the method taught by Xiang identifying segments of the smoothed reference line that include a curvature exceeding a predetermined size as taught by Sheckells, the spiral smoothing operation taught by Xiang including optimizing the segments using an objective function that minimizes a constraint as taught by Sheckells, and include in the method taught by Xiang controlling the ADV using the second smoothed reference line as taught by Sheckells.
	The motivation for doing so would be to optimize and refine the trajectory (Sheckells, Par. [0072] lines 3-4 and 8).
	However, the combination of Xiang and Sheckells does not explicitly teach “wherein the QP spline smoothing operation and the spiral smoothing operation are performed during a same planning cycle”.
	From the same field of endeavor, Berkemeier teaches “wherein the QP spline smoothing method and the spiral smoothing are performed during a same planning cycle (Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and performing the smoothing separately in the two-step process))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Xiang and Sheckells to incorporate the teachings of Berkemeier to have the QP spline smoothing operation and the spiral smoothing operation taught by the combination of Xiang and Sheckells be performed in the same cycle as taught by Berkemeier.
	The motivation for doing so would be to provide optimal transitions between path segments that minimize off-path normal error and lateral acceleration, and achieve smoother transitions between path segments (Berkemeier, Par. [0006] lines 6-10).
Regarding claim 2, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 1 above, and further teaches “wherein a size of the curvature is measured by a radius or a degree of the curvature (Xiang, Par. [0073] lines 1-2 teaches the curvature indicates a degree of curvature)”.
Regarding claim 5, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 1 above, and further teaches “wherein the predetermined size is dynamically adjustable based on road conditions of the route and a speed of the ADV (Sheckells, Par. [0103] lines 6-11 teaches the curvature value of the segments is based on velocity, coefficient of friction of a road surface, and/or other geometric constraints (i.e. curvature is dynamically adjustable based on road conditions and vehicle speed))”.
Regarding claim 6, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 1 above, and further teaches “wherein at least one of the set of constraints are dynamically tunable, wherein the set of constraints represent an initial location of the ADV and a direction of the ADV (Sheckells, Par. [0072] lines 2-15 teaches the trajectory smoother component leverages model(s) and/or algorithm(s) including differential dynamic programming to refine the trajectory and the constraint(s) include geometry and/or physical properties of the vehicle and/or environment, performance (e.g. speed), positioning in a lane, and vehicle bi-directionality; and Par. [0034] lines 13-16 teaches the localization component provides data to various vehicle components to determine an initial position of an autonomous vehicle for generating a candidate trajectory)”.
Regarding claim 7, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 1 above, and further teaches “wherein the plurality of segments include a U-turn, a left turn, and a right turn (Sheckells, Par. [0102] lines 3-5 and 12-15 teaches determining a curvature value associated with each point of the reference trajectory, where a positive value corresponds to a “right turn” or a “left turn” of reference trajectory) (Berkemeier, Fig. 1 left turn arc 175; Fig. 2 right turn arc 275; Fig. 3 U-turn arc 360)”.
Regarding claim 8, Xiang teaches “A non-transitory computer-readable medium having instructions stored, which when executed by a processor, causing the processor to perform operations of operating an autonomous driving vehicle (ADV) (Par. [0046] lines 1-3 teaches a computer-readable storage medium that stores a computer program, where the computer program causes a computer to execute a path processing method), the operations comprising: in response to receiving a raw reference line representing a route from a first location to a second location associated with the ADV (Par. [0068] line 1 to Par. [0069] line 3 teaches the path planning module determines a number of original path points from the original path according to the current position and destination position using planning algorithms; and Par. [0071] lines 1-3 teaches the original path planned as an overall path by the path planning module is composed on multiple path points), smoothing the raw reference line to generate a first smoothed reference line (Par. [0074] lines 1-7 teaches the vehicle connects the original path points (raw reference line_ using a cubic B-spline curve to obtain the cubic B-spline curve equation (first smoothed reference line) and calculates the curvature of the original path points); smoothing each of the plurality of segments identified on the first smoothed reference line and whose curvature exceeds the predetermined size using a spiral smoothing operation, generating a second smoothed reference line (Par. [0078] lines 1-2 and Par. [0098] lines 3-5 teaches a preset threshold is used to filter the original path points, where the path point with a curvature less than the preset threshold is selected as the first path point and the original path point with a curvature greater than or equal to the preset threshold is selected as the second waypoint (segment whose curvature exceeds the predetermined size); and Par. [0098] line 5 to Par. [0099] line 2 and Par. [0101] lines 1-2 teaches the first waypoint is fitted to a target curve to obtain a target path point, and a first preset line is used to connect the target path point to the second path point to obtain an automatic driving path (second smoothed reference line), where the first preset line may be a spiral line (i.e. smooth the segments with curvature greater than a threshold using a spiral line to generate second smoothed reference line)); planning a trajectory based on the second smoothed reference line (Par. [0103] line 1 to Par. [0105] line 2 teaches after the vehicle uses the first preset line to connect the target path point and the second path point to obtain the automatic driving path, the vehicle builds a virtual road scene with a vehicle icon and the automatic driving path to obtain a virtual automatic driving scene (plans a trajectory))”, however Xiang does not explicitly teach smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing operation”; “identifying a plurality of segments on the first smoothed reference line, wherein each of the plurality of segments includes a curvature that exceeds a predetermined size”; the smoothing of each of the segments whose curvature exceeds the predetermined size “including optimizing the plurality of segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied”, “wherein the QP spline smoothing operation and the spiral smoothing operation are performed during a same planning cycle”; and “controlling the ADV using the second smoothed reference line”.
	From the same field of endeavor, Sheckells teaches smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing operation (Par. [0072] lines 1-8 teaches a trajectory smoother component leverages model(s) and/or algorithm(s) including sequential quadratic programming to refine the trajectory)”; “identifying a plurality of segments on the first smoothed reference line, wherein each of the plurality of segments includes a curvature that exceeds a predetermined size (Par. [0024] lines 1-3 teaches the reference trajectory can be divided into discrete segments based on curvatures values; Par. [0043] lines 4-9 teaches a transition point component can parse portions of a reference trajectory to determine curvature values and signs of the curvature values and can divide the reference trajectory into discrete segments based at least in part on the curvature values (i.e. identify segments whose curvature exceeds a predetermined size); Par. [0061] lines 1-4 and Par. [0065] lines 11-13 teaches upper and lower bounds can be defined where the reference trajectory includes a single geometry segment and has a constant sign over the interval considered, where a segment can be bounded by two transition points, and has a linear curvature and a constant sign)”; the smoothing of each of the segments whose curvature exceeds the predetermined size “including optimizing the plurality of segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied (Par. [0072] lines 1-4 and 9-13 teaches the trajectory smoother component leverages model(s) and/or algorithms(s), constraint(s), and/or cost(s) to optimize the trajectory, where the constraints can include geometry and/or physical properties of the vehicle and/or environment and the costs can include minimizing lateral acceleration (i.e. optimizing the trajectory segments in view of the constraint (lateral acceleration) using an objective function (model(s) and/or algorithm(s)) that outputs a minimum value when satisfying the constraint (minimizes the lateral acceleration))”; and “controlling the ADV using the second smoothed reference line (Par. [0075] lines 1-6 and 10-13 teaches the trajectory tracker component 334 receives an output trajectory (second smoothed reference line) from the trajectory smoother component 332 and computes commands for actuating steering and acceleration of the autonomous vehicle to enable to autonomous vehicle to follow the output trajectory, and also includes a separate vehicle controller configured to control steering, propulsion, braking, and other systems of the vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Xiang to incorporate the teachings of Sheckells to smooth the reference line taught by Xiang using a Quadratic programming (QP) method as taught by Sheckells, include in the operations taught by Xiang identifying segments of the smoothed reference line that include a curvature exceeding a predetermined size as taught by Sheckells, the spiral smoothing operation taught by Xiang including optimizing the segments using an objective function that minimizes a constraint as taught by Sheckells, and include in the operations taught by Xiang controlling the ADV using the second smoothed reference line as taught by Sheckells..
	The motivation for doing so would be to optimize and refine the trajectory (Sheckells, Par. [0072] lines 3-4 and 8).
	However, the combination of Xiang and Sheckells does not explicitly teach “wherein the QP spline smoothing operation and the spiral smoothing operation are performed during a same planning cycle”.
	From the same field of endeavor, Berkemeier teaches “wherein the QP spline smoothing method and the spiral smoothing are performed during a same planning cycle (Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and performing the smoothing separately in the two-step process))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Xiang and Sheckells to incorporate the teachings of Berkemeier to have the QP spline smoothing operation and the spiral smoothing operation taught by the combination of Xiang and Sheckells be performed in the same cycle as taught by Berkemeier.
	The motivation for doing so would be to provide optimal transitions between path segments that minimize off-path normal error and lateral acceleration, and achieve smoother transitions between path segments (Berkemeier, Par. [0006] lines 6-10).
Regarding claim 9, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 8 above, and further teaches “wherein a size of the curvature is measured by a radius or a degree of the curvature (Xiang, Par. [0073] lines 1-2 teaches the curvature indicates a degree of curvature)”.
Regarding claim 12, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 8 above, and further teaches “wherein the predetermined size is dynamically adjustable based on road conditions of the route and a speed of the ADV (Sheckells, Par. [0103] lines 6-11 teaches the curvature value of the segments is based on velocity, coefficient of friction of a road surface, and/or other geometric constraints (i.e. curvature is dynamically adjustable based on road conditions and vehicle speed))”.
Regarding claim 13, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 8 above, and further teaches “wherein at least one of the set of constraints are dynamically tunable, wherein the set of constraints represent an initial location of the ADV and a direction of the ADV (Sheckells, Par. [0072] lines 2-15 teaches the trajectory smoother component leverages model(s) and/or algorithm(s) including differential dynamic programming to refine the trajectory and the constraint(s) include geometry and/or physical properties of the vehicle and/or environment, performance (e.g. speed), positioning in a lane, and vehicle bi-directionality; and Par. [0034] lines 13-16 teaches the localization component provides data to various vehicle components to determine an initial position of an autonomous vehicle for generating a candidate trajectory)”.
Regarding claim 14, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 8 above, and further teaches “wherein the plurality of segments include a U-turn, a left turn, and a right turn (Sheckells, Par. [0102] lines 3-5 and 12-15 teaches determining a curvature value associated with each point of the reference trajectory, where a positive value corresponds to a “right turn” or a “left turn” of reference trajectory) (Berkemeier, Fig. 1 left turn arc 175; Fig. 2 right turn arc 275; Fig. 3 U-turn arc 360)”.
Regarding claim 15, Xiang teaches “A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV) (Par. [0042] line 1 to Par. [0045] line 2 teaches a path processing system including a memory storing executable program codes and a processor coupled with the memory, where the processor invokes the executable program code stored in the memory to execute a path processing method), the operations including: in response to receiving a raw reference line representing a route from a first location to a second location associated with the ADV (Par. [0068] line 1 to Par. [0069] line 3 teaches the path planning module determines a number of original path points from the original path according to the current position and destination position using planning algorithms; and Par. [0071] lines 1-3 teaches the original path planned as an overall path by the path planning module is composed on multiple path points), smoothing the raw reference line to generate a first smoothed reference line (Par. [0074] lines 1-7 teaches the vehicle connects the original path points (raw reference line) using a cubic B-spline curve to obtain the cubic B-spline curve equation (first smoothed reference line) and calculates the curvature of the original path points); smoothing each of the plurality of segments identified on the first smoothed reference line and whose curvature exceeds the predetermined size using a spiral smoothing operation, generating a second smoothed reference line (Par. [0078] lines 1-2 and Par. [0098] lines 3-5 teaches a preset threshold is used to filter the original path points, where the path point with a curvature less than the preset threshold is selected as the first path point and the original path point with a curvature greater than or equal to the preset threshold is selected as the second waypoint (segment whose curvature exceeds the predetermined size); and Par. [0098] line 5 to Par. [0099] line 2 and Par. [0101] lines 1-2 teaches the first waypoint is fitted to a target curve to obtain a target path point, and a first preset line is used to connect the target path point to the second path point to obtain an automatic driving path (second smoothed reference line), where the first preset line may be a spiral line (i.e. smooth the segments with curvature greater than a threshold using a spiral line to generate second smoothed reference line)); planning a trajectory based on the second smoothed reference line (Par. [0103] line 1 to Par. [0105] line 2 teaches after the vehicle uses the first preset line to connect the target path point and the second path point to obtain the automatic driving path, the vehicle builds a virtual road scene with a vehicle icon and the automatic driving path to obtain a virtual automatic driving scene (plans a trajectory))”, however Xiang does not explicitly teach smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing operation”; “identifying a plurality of segments on the first smoothed reference line, wherein each of the plurality of segments includes a curvature that exceeds a predetermined size”; the smoothing of each of the segments whose curvature exceeds the predetermined size “including optimizing the plurality of segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied”; “wherein the QP spline smoothing operation and the spiral smoothing operation are performed during a same planning cycle”; and “controlling the ADV using the second smoothed reference line”.
	From the same field of endeavor, Sheckells teaches smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing operation (Par. [0072] lines 1-8 teaches a trajectory smoother component leverages model(s) and/or algorithm(s) including sequential quadratic programming to refine the trajectory)”; “identifying a plurality of segments on the first smoothed reference line, wherein each of the plurality of segments includes a curvature that exceeds a predetermined size (Par. [0024] lines 1-3 teaches the reference trajectory can be divided into discrete segments based on curvatures values; Par. [0043] lines 4-9 teaches a transition point component can parse portions of a reference trajectory to determine curvature values and signs of the curvature values and can divide the reference trajectory into discrete segments based at least in part on the curvature values (i.e. identify segments whose curvature exceeds a predetermined size); Par. [0061] lines 1-4 and Par. [0065] lines 11-13 teaches upper and lower bounds can be defined where the reference trajectory includes a single geometry segment and has a constant sign over the interval considered, where a segment can be bounded by two transition points, and has a linear curvature and a constant sign)”; the smoothing of each of the segments whose curvature exceeds the predetermined size “including optimizing the plurality of segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied (Par. [0072] lines 1-4 and 9-13 teaches the trajectory smoother component leverages model(s) and/or algorithms(s), constraint(s), and/or cost(s) to optimize the trajectory, where the constraints can include geometry and/or physical properties of the vehicle and/or environment and the costs can include minimizing lateral acceleration (i.e. optimizing the trajectory segments in view of the constraint (lateral acceleration) using an objective function (model(s) and/or algorithm(s)) that outputs a minimum value when satisfying the constraint (minimizes the lateral acceleration))’ and “controlling the ADV using the second smoothed reference line (Par. [0075] lines 1-6 and 10-13 teaches the trajectory tracker component 334 receives an output trajectory (second smoothed reference line) from the trajectory smoother component 332 and computes commands for actuating steering and acceleration of the autonomous vehicle to enable to autonomous vehicle to follow the output trajectory, and also includes a separate vehicle controller configured to control steering, propulsion, braking, and other systems of the vehicle)””.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Xiang to incorporate the teachings of Sheckells to smooth the reference line taught by Xiang using a Quadratic programming (QP) method as taught by Sheckells, include in the operations taught by Xiang identifying segments of the smoothed reference line that include a curvature exceeding a predetermined size as taught by Sheckells, the spiral smoothing method taught by Xiang including optimizing the segments using an objective function that minimizes a constraint as taught by Sheckells, and include in the operations taught by Xiang controlling the ADV using the second smoothed reference line as taught by Sheckells.
	The motivation for doing so would be to optimize and refine the trajectory (Sheckells, Par. [0072] lines 3-4 and 8).
	However, the combination of Xiang and Sheckells does not explicitly teach “wherein the QP spline smoothing operation and the spiral smoothing operation are performed during a same planning cycle”.
	From the same field of endeavor, Berkemeier teaches “wherein the QP spline smoothing method and the spiral smoothing are performed during a same planning cycle (Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and performing the smoothing separately in the two-step process))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Xiang and Sheckells to incorporate the teachings of Berkemeier to have the QP spline smoothing operation and the spiral smoothing operation taught by the combination of Xiang and Sheckells be performed in the same cycle as taught by Berkemeier.
	The motivation for doing so would be to provide optimal transitions between path segments that minimize off-path normal error and lateral acceleration, and achieve smoother transitions between path segments (Berkemeier, Par. [0006] lines 6-10).
Regarding claim 16, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 15 above, and further teaches “wherein a size of the curvature is measured by a radius or a degree of the curvature (Xiang, Par. [0073] lines 1-2 teaches the curvature indicates a degree of curvature)”.
Regarding claim 19, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 15 above, and further teaches “wherein the predetermined size is dynamically adjustable based on road conditions of the route and a speed of the ADV (Sheckells, Par. [0103] lines 6-11 teaches the curvature value of the segments is based on velocity, coefficient of friction of a road surface, and/or other geometric constraints (i.e. curvature is dynamically adjustable based on road conditions and vehicle speed))”.
Regarding claim 20, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 15 above, and further teaches “wherein at least one of the set of constraints are dynamically tunable, wherein the set of constraints represent an initial location of the ADV and a direction of the ADV (Sheckells, Par. [0072] lines 2-15 teaches the trajectory smoother component leverages model(s) and/or algorithm(s) including differential dynamic programming to refine the trajectory and the constraint(s) include geometry and/or physical properties of the vehicle and/or environment, performance (e.g. speed), positioning in a lane, and vehicle bi-directionality; and Par. [0034] lines 13-16 teaches the localization component provides data to various vehicle components to determine an initial position of an autonomous vehicle for generating a candidate trajectory) wherein the plurality of segments include a U-turn, a left turn, and a right turn (Sheckells, Par. [0102] lines 3-5 and 12-15 teaches determining a curvature value associated with each point of the reference trajectory, where a positive value corresponds to a “right turn” or a “left turn” of reference trajectory) (Berkemeier, Fig. 1 left turn arc 175; Fig. 2 right turn arc 275; Fig. 3 U-turn arc 360)”.
Regarding claim 21, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 1 above, and further teaches “wherein the plurality of segments include a U-turn, a left turn, and a right turn (Sheckells, Par. [0102] lines 3-5 and 12-15 teaches determining a curvature value associated with each point of the reference trajectory, where a positive value corresponds to a “right turn” or a “left turn” of reference trajectory) (Berkemeier, Fig. 1 left turn arc 175; Fig. 2 right turn arc 275; Fig. 3 U-turn arc 360)”.
Regarding claim 22, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 1 above, and further teaches “wherein the raw reference line representing the route from the first location to the second location associated with the ADV is received from a routing module of the ADV (Xiang, Par. [0068] line 1 to Par. [0069] line 3 teaches the path planning module determines a number of original path points from the original path according to the current position and destination position using planning algorithms; and Par. [0071] lines 1-3 teaches the original path planned as an overall path by the path planning module is composed on multiple path points) (Sheckells, Par. [0038] lines 1-4 teaches the route planner component 328 determines a most efficient route to travel from a first location to a second location) (Berkemeier, Par. [0107] lines 1-10 teaches an original path plan module 1510 receives original path plan data 1530 indicative of an original path plan for an autonomous vehicle that includes first path element data 1532, second path element data 1534, and transition connection point data 1536)”.
Regarding claim 23, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 22 above, and further teaches “wherein the raw reference line is generated in the same planning cycle or a different planning cycle (Xiang, Par. [0068] line 1 to Par. [0069] line 3 teaches the path planning module determines a number of original path points from the original path according to the current position and destination position using planning algorithms; Par. [0074] lines 1-7 teaches the vehicle connects the original path points (raw reference line) using a cubic B-spline curve to obtain the cubic B-spline curve equation (first smoothed reference line) and calculates the curvature of the original path points; Par. [0098] line 5 to Par. [0099] line 2 and Par. [0101] lines 1-2 teaches the first waypoint is fitted to a target curve to obtain a target path point, and a first preset line is used to connect the target path point to the second path point to obtain an automatic driving path (second smoothed reference line), where the first preset line may be a spiral line (i.e. smooth the segments with curvature greater than a threshold using a spiral line to generate second smoothed reference line)) (Sheckells, Par. [0038] lines 1-4 teaches the route planner component 328 determines a most efficient route to travel from a first location to a second location (raw reference line); Par. [0040] lines 1-5 teaches the decision planner component 330 generates an instruction for guiding the autonomous vehicle along at least a portion of the route from the first location to the second location; Par. [0071] lines 1-4 teaches the trajectory smoother component receives an instruction from the decision planner component 330 and optimizes the instruction; Par. [0072] lines 1-4 teaches when an instruction (from the decision planner component 330) is a trajectory, the trajectory smoother component 332 leverages model(s) and/or algorithm(s), constraint(s), and/or cost(s) to optimize the trajectory) (Berkemeier, Par. [0107] lines 1-10 teaches an original path plan module 1510 receives original path plan data 1530 (raw reference line) indicative of an original path plan for an autonomous vehicle that includes first path element data 1532, second path element data 1534, and transition connection point data 1536; Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and performing the smoothing separately in the two-step process))”.
Regarding claim 24, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 8 above, and further teaches “wherein the raw reference line representing the route from the first location to the second location associated with the ADV is received from a routing module of the ADV (Xiang, Par. [0068] line 1 to Par. [0069] line 3 teaches the path planning module determines a number of original path points from the original path according to the current position and destination position using planning algorithms; and Par. [0071] lines 1-3 teaches the original path planned as an overall path by the path planning module is composed on multiple path points) (Sheckells, Par. [0038] lines 1-4 teaches the route planner component 328 determines a most efficient route to travel from a first location to a second location) (Berkemeier, Par. [0107] lines 1-10 teaches an original path plan module 1510 receives original path plan data 1530 indicative of an original path plan for an autonomous vehicle that includes first path element data 1532, second path element data 1534, and transition connection point data 1536)”.
Regarding claim 25, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 24 above, and further teaches “wherein the raw reference line is generated in the same planning cycle or a different planning cycle (Xiang, Par. [0068] line 1 to Par. [0069] line 3 teaches the path planning module determines a number of original path points from the original path according to the current position and destination position using planning algorithms; Par. [0074] lines 1-7 teaches the vehicle connects the original path points (raw reference line) using a cubic B-spline curve to obtain the cubic B-spline curve equation (first smoothed reference line) and calculates the curvature of the original path points; Par. [0098] line 5 to Par. [0099] line 2 and Par. [0101] lines 1-2 teaches the first waypoint is fitted to a target curve to obtain a target path point, and a first preset line is used to connect the target path point to the second path point to obtain an automatic driving path (second smoothed reference line), where the first preset line may be a spiral line (i.e. smooth the segments with curvature greater than a threshold using a spiral line to generate second smoothed reference line)) (Sheckells, Par. [0038] lines 1-4 teaches the route planner component 328 determines a most efficient route to travel from a first location to a second location (raw reference line); Par. [0040] lines 1-5 teaches the decision planner component 330 generates an instruction for guiding the autonomous vehicle along at least a portion of the route from the first location to the second location; Par. [0071] lines 1-4 teaches the trajectory smoother component receives an instruction from the decision planner component 330 and optimizes the instruction; Par. [0072] lines 1-4 teaches when an instruction (from the decision planner component 330) is a trajectory, the trajectory smoother component 332 leverages model(s) and/or algorithm(s), constraint(s), and/or cost(s) to optimize the trajectory) (Berkemeier, Par. [0107] lines 1-10 teaches an original path plan module 1510 receives original path plan data 1530 (raw reference line) indicative of an original path plan for an autonomous vehicle that includes first path element data 1532, second path element data 1534, and transition connection point data 1536; Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and performing the smoothing separately in the two-step process))”.
Regarding claim 26, the combination of Xiang, Sheckells, and Berkemeier teaches all the limitations of claim 15 above, and further teaches “wherein the raw reference line representing the route from the first location to the second location associated with the ADV is received from a routing module of the ADV (Xiang, Par. [0068] line 1 to Par. [0069] line 3 teaches the path planning module determines a number of original path points from the original path according to the current position and destination position using planning algorithms; and Par. [0071] lines 1-3 teaches the original path planned as an overall path by the path planning module is composed on multiple path points) (Sheckells, Par. [0038] lines 1-4 teaches the route planner component 328 determines a most efficient route to travel from a first location to a second location) (Berkemeier, Par. [0107] lines 1-10 teaches an original path plan module 1510 receives original path plan data 1530 indicative of an original path plan for an autonomous vehicle that includes first path element data 1532, second path element data 1534, and transition connection point data 1536)”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665